PER CURIAM.
Jack F. Durie, Jr., filed a petition for writ of habeas corpus seeking relief from his 1999 convictions. Although Durie filed his petition in the Fifth District Court of Appeal, the petition was assigned, by the Chief Justice of the Florida Supreme Court, to be heard by judges from the Second District Court of Appeal due to the recusal of the regular judges from the Fifth District. In his petition, Durie claims that he was convicted of both Medicaid fraud and grand theft and that these convictions need to be overturned because the facts surrounding the alleged crimes would not support the convictions under the relevant statutes. After reviewing the petition and the State’s response, this court has determined that Durie has only one remaining conviction from 1999 rather than the two convictions from which he claims he is entitled relief. Durie’s only remaining conviction is for grand theft. The claims relating to that conviction should have been properly raised as part of Durie’s original appeal of his judgment and sentence. Accordingly, we deny Du-rie’s petition for writ of habeas corpus.
Denied.
WHATLEY, J.W., CASANUEVA, D.C., and CANADY, C.T., Associate Judges, Concur.